                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,
                                         Case No. 12-20553
v.
                                         Hon. George Caram Steeh
MARLON ALLEN,

         Defendant.
__________________________/

          ORDER DENYING MOTION TO REDUCE SENTENCE
            PURSUANT TO FIRST STEP ACT (ECF NO. 35)

     Defendant Marlon Allen seeks a reduction in sentence pursuant to

the First Step Act, which retroactively reduced penalties for crack cocaine

offenses. See Pub. L. No. 115-391, 132 Stat. 5194. Although the court

generally “may not modify a term of imprisonment once it has been

imposed,” the court “may modify an imposed term of imprisonment to the

extent otherwise expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B).

     Allen pleaded guilty to being a felon in possession of a firearm in

2012. In the plea agreement, Allen also stipulated to the offense of

possession with intent to distribute crack cocaine. This offense carries a

penalty of 5 to 40 years of imprisonment based upon the drug quantity (141

                                       -1-
grams). 21 U.S.C. § 841(b)(1)(B). Allen was classified as a career

offender pursuant to U.S.S.G. § 4B1.1, and the crack cocaine offense was

used to determine his career offender offense level. The probation

department calculated a sentencing guideline range of 188 to 235 months,

based upon a total offense level of 31 and a criminal history category of VI.

Because the statutory maximum for the firearm charge was 120 months,

that became the guideline range. See U.S.S.G. § 5G1.1 (“Where the

statutorily authorized maximum sentence is less than the minimum of the

applicable guideline range, the statutorily authorized maximum sentence

shall be the guideline sentence.”). The plea agreement called for a

sentence of 120 months, which the court imposed on February 11, 2013.

      The Fair Sentencing Act of 2010 reduced penalties for crack cocaine

offenses, in order to address significant disparities in sentencing among

defendants convicted of powder and crack cocaine offenses. See

generally Dorsey v. U.S., 567 U.S. 260, 269-70 (2012). Before the Fair

Sentencing Act, the penalty for possession with intent to distribute 141

grams of crack cocaine was 10 years to life. See Pub. L. No. 111-220, 124

Stat. 2372 (raising threshold for 10-years-to-life penalty from 50 to 280

grams). Under the Fair Sentencing Act, the penalty for same amount of

crack cocaine is 5 to 40 years. Id.; 21 U.S.C. § 841(b)(1)(B)(iii).
                                        -2-
      The First Step Act of 2018 made the Fair Sentencing Act retroactive

for offenses committed before August 3, 2010. See Pub. L. No. 115-391,

132 Stat. 5194, § 404. Although Allen’s offense was committed on June

17, 2010, he was not sentenced until February 13, 2013. The presentence

report reflects that Allen’s sentencing guidelines were calculated by using

the revised penalty set forth in the Fair Sentencing Act (5 to 40 years). In

other words, Allen already received the benefit of the Fair Sentencing Act.1

See also Dorsey, 567 U.S. at 281 (holding that Fair Sentencing Act applied

to defendants sentenced after August 3, 2010, even if offenses were

committed prior to the effective date). Accordingly, Allen is not eligible for

relief under the First Step Act, which does not affect his sentence.

      Therefore, IT IS HEREBY ORDERED that Defendant’s motion for

reduction in sentence (ECF No. 35) is DENIED.

Dated: September 30, 2019
                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE




1
 In addition, Allen’s sentence was ultimately based on his agreement to plead to the
statutory maximum for the firearm offense, not the crack cocaine offense.
                                             -3-
                 CERTIFICATE OF SERVICE

 Copies of this Order were served upon attorneys of record on
September 30, 2019, by electronic and/or ordinary mail and also
  on Marlon Allen #44626-039, Federal Satellite Low Elkton,
            P.O. Box 10, Lisbon, OH 44432-0010.

                       s/Barbara Radke
                         Deputy Clerk
